Name: Council Regulation (EEC) No 4107/88 of 21 December 1988 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: oil industry;  tariff policy
 Date Published: nan

 29 . 12. 88 No L 361 /1Official Journal of the European Communities I n (Acts whose publication is obligatory) 6 COUNCIL REGULATION (EEC) No 4107/88 of 21 December 1988 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2658/87 ('), as last amended by Regulation (EEC) No 3468/88 (2), laid down in paragraph 2 (a), first subparagraph, of Section II A of the first part of Annex I, a system whereby customs duties are to be suspended in respect of goods intended for incorporation in drilling or production platforms ; Whereas this system differs from that provided for in paragraph 1 of said Section II A on ships, boats or other vessels in that, for platforms, there is no provision for the suspension of customs duties on products intended to equip the said platforms, when they are not incorporated ; Whereas this system does not seem justified, since vessels and platforms are in a similar situation ; whereas, therefore, the said Regulation should be amended ; HAS ADOPTED THIS REGULATION : Article 1 Paragraph 2 (a), first subparagraph, of Section II A of the first part of Annex I to Regulation (EEC) No 2658/87 is hereby replaced by the following : '2. Customs duties shall be suspended in respect of : (a) goods intended for incorporation in drilling or production platforms : ( 1 ) fixed, subheading ex 8430 49 00 operating in the territorial sea of Member States, (2) or floating or submersible, subheading 8905 20 00,' for the purposes of their construction, repair, maintenance or conversion, and in respect of goods intended for equipping the said platforms Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Council The President V. PAPANDREOU (') OJ No L 256, 7. 9 . 1987, p. 1 . (2 OJ No L 305, 10 . 11 . 1988, p . 1 .